Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Drawings
The drawings are objected to because Figures 1A-1B (see pages 10-11 of specification) and Figure 21 (see page 59 of the specification) are referred to as cross sectional views but hatching is not utilized to indicate the sectioned portions as required; see 37 CFR 1.84(h)(3). Additionally, Figures 5A-5B and 10A appear to be sectional views but also lack hatching.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The language “configured to” along with a function is utilized in claims 17 and 19-20.  However, the language does not invoke Section 112(f) because it is associated with sufficient structure to take it out of such an interpretation.
	“The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.” (see MPEP 2111.04 (II), second paragraph)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 6-12 of base claim 17, the alterative language is considered improper because the listed alternatives are not clear options of each other; see MPEP 2117 (I), second paragraph.  In order to overcome this objection, the Examiner suggesting changing “and” (in line 10) to ---or---.  Claims 18-25 are also rejected because they depend from claim 17.
On line 7 of claim 17, the language “and/or” is considered to be confusing because it is unclear whether the Markush listing ends here and how it is associated with the “and” found on line 10.  In order to overcome this rejection, the Examiner suggests making separate subparagraphs for “shape” and “index of refraction.”
On line 7 of claim 17, the language “at least one additional layer” is confusing because there is not original “layer” to be at least one additional layer to. 
On line 8 of claim 17, “the additional layer” lacks clear antecedent basis because “at least one additional layer” was previously utilized.
Regarding claim 19, the language “where radiation system” is grammatically awkward.  The Examiner suggest inserting the word “the” after “wherein” in order to overcome this rejection.
Regarding claim 22, on line 2, the language of “the formed at least one additional layer” lack clear antecedent basis and is confusing.
Regarding claim 22, lines 2-3, “the respective layer” lacks clear antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-25 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Knox et al (US 2012/0310340; hereafter referred to as Knox).  Mapping claim 17, Knox anticipates the claim language where:
The “system for improving vision of a subject” as claimed is best illustrated in Figure 7 and described in paragraphs 55 and 131-137 of Knox;
The “at least one sensor configured to determine a correction to be made to an intraocular lens (IOL) to improve the vision of a subject, wherein the IOL has a first index of diffraction” as claimed is best described in paragraph 137 of Knox; 
The “control system operatively coupled to the at least one sensor and configured to receive associated sensed data corresponding to the correction to be made to the IOL and to calculate, based on the sensed data, at least one of: shape and/or index of refraction for at least one additional layer to be formed within the IOL” as claimed is disclosed at least in paragraphs 179, 134, and 135 of Knox;
The “additional layer having a different index of refraction than the first index of refraction and a particular shape within the IOL configured to improve the vision of the subject” as claimed is described in the previously cited portions of Knox as well as in paragraphs 29 and 32 along with Figures 21 and 22; 
The “parameters for a pattern of laser radiation to be applied to at least one selected area of the IOL to form the at least one additional layer” as claimed is described in the previously cited portions of Knox; and 
The “radiation system operatively coupled to the control system and configured to, based on control by the control system, apply focused laser radiation according to the parameters and pattern of laser radiation to be applied to at least one selected area of the IOL, to form, within the IOL, the at least one additional layer having the different index of refraction and the particular shape” as claimed is described at least in paragraphs 18, 94, 118, and 11 of Knox.


    PNG
    media_image1.png
    590
    779
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    419
    569
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    630
    512
    media_image3.png
    Greyscale

Regarding claim 18, the Applicant is directed to see paragraph 175 and the previously cited portions of Knox.
Regarding claim 19, the Applicant is directed to see the abstract and paragraphs 55, 197, and 198 of Knox.
Regarding claim 20, the Applicant is directed to paragraph 219 of Knox.

Regarding claim 22, the Applicant is directed to see paragraphs 223-224 where the layer is uniform along different particular directions.
Regarding claim 23, the Applicant is directed to see Figures 22 and 23A as well as paragraphs 202-204 of Knox.
Regarding claim 24, the Applicant is directed to see Figure 21 and paragraphs 179, 129, and 203 of Knox.
Regarding claim 25, the Applicant is directed to see paragraph 210 of Knox.

Conclusion

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





   
/PAUL B PREBILIC/Primary Examiner, Art Unit 3774